IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. 2012-01, 2013-01 & 2015-01


OCTAVIO CASTENEDA d/b/a O. CASTENEDA'S BAIL BONDS CO., Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS

HIDALGO  COUNTY



 Johnson, J., filed a dissenting opinion, joined by Meyers, Keasler, and
Hervey, JJ.

D I S S E N T I N G   O P I N I O N


	For the reasons expressed in the Court's opinion on original submission, Casteñeda v. State, Nos.
2012-01, 2013-01, 2014-01, 2015-01, 2016-01, 2003 Tex. Crim. App. LEXIS 162 (Tex. Crim. App.
July 2, 2003), I respectfully dissent.
							Johnson, J.

En banc
Filed: June 30, 2004
Publish